i;i\O 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagel of l



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                           1
                      United States of America :                              JUDGMENT IN1A: CRIMINA[L CASE
                                       v.                                     (For Offenses Committed Gln or;After No\reffiii~r l, 1987)

                                                     za1q OCT IO P l: 02
                          Antonio Garcia-Serrato

                                                                              Stephen Patric:k:Whi'te •··.
                                                                              Defendant's Auornlj}.J'...' 1 :-:


REGISTRATION NO. 83592298                                                                              l.\-.

THE DEFENDANT:
 lg] pleaded guilty to count( s) _
                                 1 of
                                   _Complaint
                                      ____!._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                             Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                   1
  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                          ,.L           /_/ 0
                                 •
                           TIME SERVED                                      '• __________  days

  lg] Assessment: $10 WAIVED                        lg] Fine: WAIVED
  lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, October 10, 2019


                      1     1
 Received _'--_-_'·_··_·_ '_·_(),___._-_·7"")_··_
                DUSM
                                                                              ONORA1u;REN L. STROMBo'M
                                                                             UNITED STATES MAGISTRATE illDGE



 Clerk's Office Copy                                                                                                          3:19-mj-24143
